Citation Nr: 1444030	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  06-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

1. Whether new and material evidence was received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel
INTRODUCTION

The Board advanced this appeal on the docket (AOD) pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served in the Special Philippine Scout from June 1946 to April 1949.  He died in June 1999.  The appellant claims as his surviving spouse.  

This matter comes to Board of Veterans' Appeals (Board) on appeal from a January 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which continued the denial of service connection for the cause of the Veteran's death.  

This appeal was processed using the Veterans Benefits Management System.  

The appeal as to the issue of service connection for the cause of the Veteran's death is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1. In a March 2004 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death on the basis that she did not provide evidence of the medical cause of the Veteran's death.  She neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

2. Evidence by way of a letter from a certified City Health Officer from the Philippines Department of Health indicating that the late Veteran had the following post mortem findings of cardio-respiratory arrest (C-P arrest), pneumonia (severe with pleural effusion) and anemia, received since March 2004 rating decision, relates to a previously unestablished fact necessary to substantiate the claim (i.e. the medical cause of the Veteran's death) and cures a prior evidentiary defect of record.


CONCLUSIONS OF LAW

1. The March 2004 rating decision that denied the application to reopen the claim for service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2. Evidence received since the March 2004 rating decision is new and material and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


ORDER

The application to reopen the claim of entitlement to service connection for the cause of the Veteran's death is granted.


REMAND

This appeal is remanded to cure a prior notice defect.  A review of the record shows that although the appellant was informed in December 2005 as to how to reopen her claim of service connection for the cause of the Veteran's death, she was not provided with proper notice that is compliant with VA's notice specific procedures as described below.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to send to the appellant a VCAA/Hupp-compliant notice letter with respect to her claim of service connection for the cause of the Veteran's death.  

2. After completing any necessary development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnish a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


